Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4, and 6-17 of U.S. Patent No. 10,914,479 B2. 

Each of the pending claims of the instant application includes only limitations already patented in the issued patent 10,914,479 B2, issued from application 15,785,017 from which the instant application is a continuation.  Particularly:
The limitations of instant claim 1 are all included within claim 1 of the issued patent.
The limitations of instant claim 2 are all included within claim 2 of the issued patent.
The limitations of instant claim 3 are all included within claim 4 of the issued patent.
The limitations of instant claim 4 are all included within claim 1 of the issued patent.
claim 5 are all included within claim 3 of the issued patent.
The limitations of instant claim 6 are all included within claim 6 of the issued patent, including the subject matter of issued claim 5 from which issued claim 6 depends.
The limitations of instant claim 7 are all included within claim 7 of the issued patent.
The limitations of instant claim 8 are all included within claim 8 of the issued patent.
The limitations of instant claim 9 are all included within claim 8 of the issued patent.
The limitations of instant claim 10 are all included within claim 9 of the issued patent.
The limitations of instant claim 11 are all included within claim 11 of the issued patent.
The limitations of instant claim 12 are all included within claim 10 of the issued patent.
The limitations of instant claim 13 are all included within claim 12 of the issued patent.
The limitations of instant claim 14 are all included within claim 12 of the issued patent.
The limitations of instant claim 15 are all included within claim 13 of the issued patent.
The limitations of instant claim 16 are all included within claim 15 of the issued patent.
The limitations of instant claim 17 are all included within claim 16 of the issued patent.
claim 18 are all included within claim 17 of the issued patent.
The limitations of instant claim 19 are all included within claim 14 of the issued patent.

Although each of the issued patent claims is not identical to the pending claims, the pending claims are each broader than the corresponding issued claim and allowance of the instant claims would thus unduly extend patent protection of the invention for which the patent was issued as this invention falls within the broader scope of the instant claims.  See MPEP 1504.06 Double Patenting section II. Nonstatutory Double Patenting Rejections.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:
A thermostat for use in a climate control system and configured to use two-way communication to communicate with at least one roof-top unit of the climate control system to exchange operational information comprising one or more of climate control commands, setpoints, configuration information, diagnostics, and sensor data and to cause the RTU to operate to provide one or both of heating and cooling based at least in claim 1,
a rooftop unit configured for communication with a thermostat in a climate control system for operation as described in claim 1 as recited in claim 8, or
a climate control system comprising both a thermostat and a rooftop unit configured for operation described in claim 1 as recited in claim 13.

US Patent No. 5,303,561 to Bahel teaches in col. 6, lines 20-30 and 38-58, a climate control system in which a thermostat (23) communicates with an outdoor unit (24, structurally identical to the claimed rooftop unit and capable of being placed on a rooftop) configured for two-way communication such that control signals and sensor data are sent from the outdoor unit to the thermostat for use in controlling the system, including causing the outdoor unit to operate to provide heating or cooling to the conditioned space but does the communication by the outdoor unit with a plurality of capabilities from which one is choses by the thermostat recited in the instant independent claims.



US Publication No. 2013/0211783 A1 to Fisher et al. teaches in ¶ 6, an HVAC system including a thermostat controlling the system according to a plurality of temperature setpoints”, the thermostat configured to provide options for controlling the system, such as additional setpoints embodied as “setpoint symbols”, to a device associated with the system such a remotely-located display device from which as user can select from among the options provided by the thermostat an options which will be used by the thermostat to control the system, but does not teach the list of options being provided by another working element of the system (such as the RTU of the present invention) to the thermostat as the method of Fisher constitutes a user-interface method rather than a two-way communication between components of the system such that the thermostat is both being informed of capabilities of the system and selecting operations 

Although the instant claims are not anticipated or rendered obvious by the prior art, they stand rejected under the doctrine of Nonstatutory Double Patenting as set forth above.  If this rejection is overcome in the future by amendment of the claims or the filing of a Terminal Disclaimer, further consideration of this claim with respect to the prior art will be necessary to establish patentability at that time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	11 March 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763